UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6093


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALFREDO ARNOLDO GALLARDO, a/k/a Alfredo Arredondo Gallardo, a/k/a
Alfredo A. Gallardo, a/k/a Alfredo Arnoldo Gomez, a/k/a Alfredo Arnoldo
Gomez-Gallardo, a/k/a Nelson Edugenio Eguizabal,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:15-cr-00288-LCB-1; 1:16-cv-00974-
LCB-LPA)


Submitted: June 19, 2018                                          Decided: July 17, 2018


Before TRAXLER and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alfredo Arnoldo Gallardo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfredo Arnoldo Gallardo seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2012) motion. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).         A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Gallardo has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We deny Gallardo’s motion to appoint counsel and dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED



                                             2